Case 2:17-cv-00495-WCB-RSP Document 118 Filed 01/10/19 Page 1 of 1 PageID #: 4707




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


  CYWEE GROUP LTD.,                              §
                                                 §
         Plaintiff,                              §
                                                 §
         v.                                      §
                                                 §
                                                           Case No. 2:17-CV-0495-WCB-RSP
  HUAWEI TECHNOLOGIES CO., INC., ET              §
  AL.                                            §
                                                 §
         Defendants.                             §
                                                 §

                                   ORDER OF THE COURT

         Having considered the parties’ Joint Motion and Stipulation Regarding Stay, this case is

  STAYED pending final resolution, including any appeal, of both IPR2018-01257 and IPR2018-

  01258. Each party may request that the stay be lifted or modified due to changed circumstances.

         IT IS SO ORDERED.

         SIGNED this 10th day of January, 2019.




                                              _____________________________
                                              WILLIAM C. BRYSON
                                              UNITED STATES CIRCUIT JUDGE




                                                 1
